

115 HRES 1043 IH: Amending the Rules of the House of Representatives to prohibit with limited exceptions the participation of any Member, Delegate, Resident Commissioner, officer, or employee of the House on the board of any publicly held or publicly regulated corporation, financial institution, or business entity.
U.S. House of Representatives
2018-08-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS2d SessionH. RES. 1043IN THE HOUSE OF REPRESENTATIVESAugust 21, 2018Miss Rice of New York (for herself and Mr. Reed) submitted the following resolution; which was referred to the Committee on RulesRESOLUTIONAmending the Rules of the House of Representatives to prohibit with limited exceptions the
			 participation of any Member, Delegate, Resident Commissioner, officer, or
			 employee of the House on the board of any publicly held or publicly
			 regulated corporation, financial institution, or business entity.
	
 1.Conflict of interestRule XXV of the Rules of the House of Representatives is amended by adding at the end the following new clause:
			
				
 Conflict of interest9.A Member, Delegate, Resident Commissioner, officer, or employee of the House may not serve as an officer or member of the board of any publicly held or publicly regulated corporation, financial institution, or business entity. The preceding sentence shall not apply to service of a Member, Delegate, Resident Commissioner, officer, or employee as—
 (a)an officer or member of the board of an organization which is exempt from taxation under section 501(c) of the Internal Revenue Code of 1954, if such service is performed without compensation; or
 (b)an officer of member of the board of an institution or organization which is principally available to Members, Delegates, Resident Commissioner, officers, or employees of the House, or their families, if such service is performed without compensation.
					.
 2.Effective dateThe amendment made by section 1 of this resolution shall take effect immediately before noon, January 3, 2019.
		